Exhibit 10.2

Form of Coverage Letter to Eligible Employee under the Separation Benefit Plan

[letterhead]

[date]

 

By Hand Delivery _____________________ _____________________
_____________________

Dear                     :

I am writing to inform you that Pemco Aviation Group, Inc. has implemented a
Separation Benefit Plan. Enclosed for your review is a copy of the Plan, which I
encourage you to read carefully. This letter confirms that you are covered by
the Plan and serves as your “Coverage Letter” (see Section 2(d) of the enclosed
Plan).

If your employment is involuntarily terminated prior to December 1, 2007 or if
the monetary terms of your employment are reduced without your written consent
prior to December 1, 2007, you will be eligible to receive a “Separation
Benefit” from the Plan. However, if you resign your employment or your
employment is terminated for “Reason” (see Section 2(j) of the Plan), you will
not be eligible for any Plan benefits.

A Separation Benefit that becomes payable will equal the amount of your “Base
Salary,” as defined by the Plan Section 2(a), paid per regular payroll
procedures for your “Participation Period.” Your Participation Period will be
the     -day period that immediately follows your termination date. During your
Participation Period, you would remain covered by the employee benefit plans in
which you were participating immediately before your termination date, and,
subject to the terms and conditions of such plans, the Participation Period
coverage will be provided on the same terms and conditions that applied
immediately before your termination date.

The Separation Benefit Plan has been made available to you in recognition of the
key role that you play during this important period, the importance of your
contributions to our financial success, and the significant work that lies
ahead. Please keep this letter confidential, as not all employees are eligible
to participate in the Separation Benefit Plan. Feel free to contact me with any
questions.

 

Very truly yours, Ronald A. Aramini, President and Chief Executive Officer